Citation Nr: 1225814	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J.R.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 10 percent rating, effective January 14, 2008.  

In a March 2009 rating decision of a Decision Review Officer (DRO), the rating was increased to 30 percent, effective January 14, 2008.  As the 30 percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2011, the Veteran and J.R., testified from the RO before the undersigned Veterans Law Judge (VLJ) via video conference. 

In March 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  Prior to April 15, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

2.  Since April 15, 2011, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, or mood, due to such symptoms as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), and the inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to April 15, 2011, the criteria for an initial rating of 50 percent, and not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103(c)(2), 3.321(b)(1), 3.655, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011). 

2.  Since April 15, 2011, the criteria for a rating of 70 percent, and not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.103(c)(2), 3.321(b)(1), 3.655, 4.7, 4.126, 4.130, DC 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish an effective date for the award of benefits.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in February 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  Further, the Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations in July 2008, April 2011, and May 2011.  The Veteran has not indicated that he was seen regarding his PTSD by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ and the Veteran's representative discussed additional evidence in support of the Veteran's claim being added to the record.  The VLJ specifically elicited from the Veteran his testimony as to the severity of his claimed PTSD symptoms.  While the VLJ did not specifically inform the Veteran that evidence of worsening of his PTSD was required to warrant the increased rating sought, it is clear by the Veteran's testimony that he understood such.  He, through questions posed by the VLJ and his representative, described the ways in which he believed his PTSD had worsened and the impact such had on his life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Additionally, the Board finds there has been substantial compliance with its March 2011 remand directives.  The U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the RO obtained updated VA treatment records.  The RO also afforded the Veteran an additional VA examination in April 2011, with additional neuropsychiatric evaluation in May 2011.  The RO later issued a Supplemental Statement of the Case (SSCO) in April 2012.  Thus, the Board finds that the RO substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655. 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

DC 9411, pertaining to PTSD, provides a 30 percent disability rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

The symptoms contemplated by the regulatory criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, a GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A GAF score 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

In this regard, there is record of numerous instances of VA psychiatric treatment dated during the appellate period.  Not each instance of treatment was accompanied by a report of mental status examination or GAF score.  On almost every occasion of treatment wherein the Veteran's mental status was recorded, he presented adequately groomed, with good hygiene; and demonstrated a euthymic mood, or on a number of occasions, a somewhat dysthymic mood, congruent with affect; was alert, attentive, and cooperative; without suicidal or homicidal ideation, or hallucinations or delusions.  He consistently complained of sleep disturbances, anxiety, depression, and panic attacks.  His GAF scores during the appellate period ranged from 35 to 60.  Of note is an occasion of treatment in February 2007 wherein the Veteran demonstrated fair to poor insight and mild psychomotor agitation.  Of note is an occasion of treatment in December 2009, wherein the Veteran described a prior suicide attempt and presented worried, stressed, and with a dysphoric mood.  He was assigned a GAF score of 45.  Of note is an occasion of treatment in December 2010, wherein the Veteran expressed recent thoughts of self-harm, without plan.  He reported that he was unable to function during his panic attacks.  

On VA examination in July 2008, the Veteran reported that he was actively engaged in outpatient psychotherapy.  He complained of recurring thoughts and dreams of his PTSD stressors.  The examiner asserted that the Veteran reported symptoms of avoidance and hypervigilance.  He described a pattern of being relatively socially disengaged, slow to interact with others, reluctance to participate in relationships.  He described an overall pattern of numbing in which his emotional reactions were often quite flat.  He described symptoms of depression more chronic than severe.  He reported that he was doing very well in his current job.  He reported that he was not married, and not ever been married.  He reported that he had a significant other, a woman with whom he lives and with whom he is engaged in a relatively good long-term relationship.  He reported that he remains close with family members and a number of friends.  He reported that he engages in a number of hobbies, specifically, artistic pursuits.  There was no report of a criminal history, or alcohol or drug use.  The examiner reported that the Veteran was relatively functional, having completed an arts degree and was performing well at work, as well as functioning in a stable and significant long-term relationship.  The examiner concluded that the Veteran's PTSD, while adverse, was relatively mild in severity.    

In an April 2008 statement, the Veteran reported that he struggled everyday with his composure.  He reported that he tried to keep smiling and appear laid back because he did not know what else to do.  He reported that he avoided public places, and kept to himself mostly.  He reported that he accidentally struck his girlfriend while sleeping, and that she was understanding and never got mad with him.  He reported that he slept at most, five hours each night, with constant nightmares.  

In an October 2008 statement, the Veteran reported that he had trouble sleeping and panic attacks at least twice a week.  

In a May 2009 statement, the Veteran reported that his medication did nothing to help his level of anxiety or depression, and that he had not received a response from his treatment provider.  He reported that his treatment provider was unwilling to try different medication.  He reported that he had nightmares and had missed work due to panic attacks.   

At the time of his February 2011 Board hearing, the Veteran complained of debilitating panic attacks, with "seizing up," shortness of breath, and vomiting, more than twice per week, at most three times per week.  He complained of outbursts of anger, and reported that he broke his hand while punching a filing cabinet.  He reported that he had trouble sleeping, with nightmares, for long hours and resultant loss of energy and motivation at work.  He reported that he often felt like he was not sure what direction he should go with his work projects and that he had a lack of concentration on any one simple thing with multiple projects always coming in.  He reported that he worked full-time, and that he generally got along with his co-workers, but that he tended to stay away from crowds.  He really just goes home and closes the door.  He reported that he worked with a lot of different people, and that there were parts of his job that he found enjoyable, but that toward the end of the day he did not have the energy to deal and cope with a lot of different things.  The Veteran reported that his employer was good and went along with things as long as he did not get too far behind.  The Veteran complained of irritability and depression.  He reported that on several occasions during the past year, he had some real periods of depression wherein he entertained thoughts of suicide.  He reported that he had taken some pills and that they ended up just putting him to sleep and he went to the VA the next day.  The Veteran's representative noted that the Veteran's GAF scores had gone from 65 to 55, evidencing a noticeable change in the Veteran's symptoms.  

At the time of the Veteran's February 2011 Board hearing, J.R. reported that the Veteran was lately increasingly late for work, and that when she asked what was going on, he briefly alluded to panic attacks.  She reported that there were times when she came into the Veteran's office and he appeared a little disoriented or like he could not really figure out what to do next.  She reported that she had witnessed the Veteran's panic attacks outside of work, and that they were pretty severe and very scary to witness.  She reported that such appeared to come on without triggers and that the Veteran could not really describe what was going on.  She reported that they lasted from 30-45 minutes and that they are very debilitating.  

In a statement submitted after the Veteran's February 2011 Board hearing, one of his friends reported that the Veteran's PTSD symptoms included anxiety, severe panic attacks, fear of being around people, nightmares, difficulty sleeping, extreme anger, and depression.  

On VA examination in April 2011, the Veteran described recurrent, distressing dreams of his PTSD stressors, intense psychological distress at exposure to internal or external clues that symbolize an aspect of his PTSD stressors, efforts to avoid thoughts, feelings, or conversations associated with the PTSD stressors, markedly diminished interest or participation in significant activities, a sense of foreshortened future, difficulty falling or staying asleep, and irritability or outbursts of anger.  The examiner reported that such caused clinically significant distress or impairment in functioning.  The Veteran presented with a depressed mood, anxiety, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once per week, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, including work of a work like setting, and the inability to establish and maintain effective relationships.  The examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiently and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner reported that the Veteran demonstrated a depressed and anxious mood and decreased joy and enjoyment in life.  

On May 2011 VA neuropsychiatric evaluation, conducted as a part of his April 2011 VA examination, the Veteran underwent neuropsychiatric testing.  The Veteran presented casually groomed, but appropriately attired, with adequate grooming.  A working rapport was easily established, and the Veteran was cooperative.  He was alert and fully-oriented, and his gross attention appeared adequate for testing.  He demonstrated spontaneous, clear, and fluent speech, with logical and coherent thought processes, without hallucinations or delusions.  His recent and remote memory appeared intact, and his insight and judgment were fair.  His overall affect was restricted in range and his mood appeared mildly anxious.  The examiner assigned the Veteran a GAF score of 55-60.  Subsequent to testing, the examiner reported that results of such were invalid, as the Veteran's performance was such that he failed a number of implicit and embedded measures specifically designed to assess effort and level of task management.  The examiner reported that the Veteran's performance on these measures was highly variable and notable for inconsistency and a rather pronounced tendency toward over-endorsement of psychiatric symptoms.  However, the examiner also reported that the Veteran's profile was notable for multiple scale elevations consistent with a distress profile and "plea for help" configuration, and that the Veteran was reporting a great deal of emotional distress and despair characterized by prominent depression, anxiety, and numerous psychopathological symptoms.  

VA treatment records dated in January 2012 indicate that the Veteran was admitted for hospitalization.  He reported that he had increasing anxiety from the holidays and had been over-taking his prescription medication.  He reported increasing suicidal thoughts, without plan.  He was assigned a GAF score of 35 and was hospitalized for approximately 9 days.

Based on the foregoing, the Board finds that the Veteran is entitled to an initial 50 percent rating for his PTSD prior to April 15, 2011; and a 70 percent rating as of April 15, 2011, the date of the above-described VA examination.

Prior to April 15, 2011, there is evidence, in the form of VA treatment records and the competent and credible lay statements of the Veteran and his friends, of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, as is required for a 50 percent rating under DC 9411.  Specifically, the Veteran has consistently complained of panic attacks more than once a week, depression, and anxiety.  He has described problems at work feeling a lack of concentration and feeling overwhelmed with tasks and not knowing what to do next.  His emotional reaction has been described as often quite flat.  He has described, and his examiners have noted, his withdrawal from social activities and his desire to be alone.  While he has lived with a partner in a long-term relationship, he has never married.  

While a 50 percent rating is warranted for PTSD prior to April 15, 2011, the criteria for a 70 percent rating were not met as the Veteran's PTSD was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Rather, on VA examination in July 2008, the Veteran reported that he was doing very well in his current job and that he had a significant other.  He also reported that he engaged in a number of hobbies, specifically, artistic pursuits.  The examiner reported that the Veteran was relatively functional, having completed an arts degree and was performing well at work, as well as functioning in a stable and significant long-term relationship.  The examiner concluded that the Veteran's PTSD was relatively mild in severity.    

Thereafter, at the time of the April 2011 VA examination, the examiner reported that the Veteran's PTSD was manifested by suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, including work or a work like setting, and the inability to establish and maintain effective relationships, as is required for a 70 percent rating under DC 9411.  Such represents the first evidence of symptoms that warrant a 70 percent rating.  However, the examiner also reported that the Veteran's PTSD was manifested by circumstantial, circumlocutory or stereotyped speech, panic attacks more than once per week, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships, as is required for a 50 percent rating under DC 9411.   

Thus, the Board finds that a 70 percent rating is warranted as of April 15, 2011, the date of the VA examination wherein the examiner provided evidence of PTSD symptoms warranting a higher rating.  While at that time there was evidence of symptoms that warranted a 50 percent rating and a 70 percent rating, the Board finds that the disability picture more nearly approximates the criteria required for the 70 percent rating, considering the Veteran's worsening panic that is debilitating and affects his ability function independently, appropriately, and effectively.  38 C.F.R. § 4.7.  In this regard, the Board has considered the Veteran's competent and credible lay statements as well as those of his friends.  

At no time during the appellate period is there evidence of total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, as is required for a 100 percent rating under DC 9411.  While the Veteran has described instances upon which he thought of suicide, has hit his girlfriend during nightmares on occasion, and has been concerned about his irritability, there is no evidence of persistent danger of hurting himself or others.  The Veteran has been employed, on a full-time basis, during the entirety of the appeal.  

The Veteran has been assigned GAF scores that range from 35, on one occasion immediately prior to hospitalization, to 60, with the vast majority of GAF scores being 57, 58, or 59; during the appellate period.  No other GAF scores are of record.  As discussed above, a GAF score of 41-50 generally reflects serious symptoms or serious impairment in social, occupational, of school functioning, and a score of 51-60 generally reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  Indeed, the Board has granted the Veteran an initial 50 percent rating, and a 70 percent as of April 15, 2011, to reflect his worsening PTSD symptoms and such considers his subsequent hospitalization, with GAF score of 35.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  However, the weight of the credible evidence demonstrates that for the period prior to April 15, 2011, the Veteran's PTSD warrants a 50 percent rating, and no more.  Further, the weight of the credible evidence demonstrates that since April 15, 2011, the Veteran's PTSD warrants a 70 percent rating, and no more. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  Specifically, the rating criteria provide for the Veteran's panic attacks, anxiety, depression, irritability, speech abnormality, suicide ideation, sleep disturbance, hypervigilance, avoidance, and social and occupational impairment.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his PTSD.  In this regard, the Veteran has been employed, on a full-time basis, during the entirety of the appeal.  Therefore, the Board finds that no further consideration of a TDIU is warranted. 


ORDER

Prior to April 15, 2011, an initial rating of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

From April 15, 2011 forward, a rating of 70 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


